DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-15, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: an active pattern on a substrate, the active pattern including a recess, the recess having a "V" shape; a growth prevention pattern on the recess: gate structures on portions of the active pattern at opposite sides of the recess; channels spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate, each of the channels extending through one of the gate structures; and a source/drain layer on the growth prevention pattern, the source/drain layer contacting the channels, wherein a top surface of the growth prevention pattern is not higher than a bottom surface of the gate structures.
With respect to claims 18-21, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: channels spaced apart from each other in a first direction perpendicular to a surface of the substrate; the gate structure surrounding at least a portion of a surface of each of the channels; and 5a source/drain layer on a portion of the active pattern at each of opposite sides of the gate structure and contacting the channels, the source/drain layer including a semiconductor material doped with n-type or p-type impurities and including: a first epitaxial layer on a sidewall of each of the channels, the first epitaxial layer including a first impurity concentration; and a second epitaxial layer on the active pattern, the second epitaxial layer surrounding the first epitaxial layers and having a second impurity concentration greater than the first impurity concentration, wherein a growth prevention pattern is formed between the active pattern and the source/drain layer.
With respect to claims 28, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: channels spaced apart from each other in a direction perpendicular to an upper surface of the substrate, each of the channels disposed in the gate structure; a blocking layer on a portion of the active pattern at each of opposite sides of the gate structure, the blocking layer not overlapping an uppermost surface of the active pattern; a source/drain layer on the blocking layer, and an air gap between the spacer and the source/drain layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818